C. R. BARD, INC. MANAGEMENT STOCK PURCHASE PROGRAM

 

Amended and Restated as of April 20, 2005

 

This document constitutes part of a prospectus covering securities that have
been

registered under the Securities Act of 1933, as amended.

 

Article 1. Establishment and Objectives

 

1.1 Establishment of the Program. C. R. Bard, Inc., a New Jersey corporation,
has established, effective December 10, 2003, this Management Stock Purchase
Program (the “Program”) under the terms of the Corporation’s 2003 Long-Term
Incentive Program (the “LTIP”). The Program provides a mechanism for deferral of
the receipt of certain bonuses through mandatory and voluntary purchases of
restricted stock units that are payable in stock.

 

Awards granted to participants under this Program will be made under the LTIP
and will be made subject to the terms of that plan. In the event of any conflict
between the terms of this Program and the terms of the LTIP, the terms of the
LTIP shall govern.

 

1.2 Objectives of the Program. The objectives of the Program are to link the
interests of Participants to those of the Corporation’s stockholders; to allow
Participants to share in the success of the Corporation; and to assist in
fulfilling the Corporation stock ownership requirements of Participants.

 

Article 2. Definitions

 

Whenever used in the Program, the following capitalized terms shall have the
meanings set forth below, and all other capitalized terms shall have the
meanings given in the LTIP:

 

“Applicable Fair Market Value” means the lower of (a) the Fair Market Value on
the first business day in July of the calendar year preceding the date the bonus
otherwise would have been payable; or (b) the Fair Market Value on the date the
bonus otherwise would have been payable.

 

“Board” means the Board of Directors of the Corporation.

 

“Bonus Plan” means the Executive Bonus Plan, the Executive Incentive Plan, or
any other bonus plan or arrangement of the Corporation designated by the
Committee.

 

“Change of Control” of the Corporation means a change of control of the nature
that would be required to be reported in response to Item 1(a) of the Current
Report on Form 8-K as in effect on April 16, 2003, pursuant to Section 13 or
15(d) of the Act (other than such a change of control involving a Permitted
Holder); provided, that, without limitation, a Change of Control shall be deemed
to have occurred if:

 

(i) any “person” (other than a Permitted Holder) shall become the “beneficial
owner”, as those terms are defined below, of capital stock of the Corporation,
the voting power of which constitutes 20% or more of the general voting power of
all of the Corporation’s outstanding capital stock; or

 

(ii) individuals who, as of April 16, 2003, constituted the Board (the
“Incumbent Board”) cease for any reasons to constitute at least a majority of
the Board; provided, that any person becoming a Director subsequent to April 16,
2003, whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least three quarters of the Directors
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Corporation, which is or would be subject to Rule 14a-11 of the Regulation 14A
promulgated under the Act) shall be, for purposes of the Plan, considered as
though such person were a member of the Incumbent Board.

 

For purposes of the definition of Change of Control, the following definitions
shall be applicable:

 

(1) The term “person” shall mean any individual, group, corporation or other
entity.



--------------------------------------------------------------------------------

(2) For purposes of this definition only, any person shall be deemed to be the
“beneficial owner” of any shares of capital stock of the Corporation:

 

(i) which that person owns directly, whether or not of record, or

 

(ii) which that person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options or
otherwise, or

 

(iii) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933, as amended) of that person, or

 

(iv) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by any other person with
which that person or such person’s “affiliate” or “associate” (defined as
aforesaid) has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of capital stock of the Corporation.

 

(3) The outstanding shares of capital stock of the Corporation shall include
shares deemed owned through application of clauses (2)(ii), (iii) and (iv),
above, but shall not include any other shares which may be issuable pursuant to
any agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any successor statute thereto).

 

“Corporation” means C. R. Bard, Inc., a New Jersey corporation, and any
successor thereto.

 

“Deferral Account” means an account on the books of the Corporation to which
Elective Shares and Premium Shares are credited during the Deferral Period.

 

“Deferral Election” means the election form filed by a Participant with the
Committee under Section 4.2.

 

“Deferral Period” means the period during which Elective Shares and Premium
Shares are credited to a Participant’s Deferral Account, commencing on the date
on which a Participant’s deferred bonus compensation would otherwise be paid and
ending on the date determined in Section 4.4.

 

“Deferred Delivery Election” means an election by a Participant to defer
delivery of Elective Shares and Premium Shares credited to his Deferral Account
to the date he terminates employment with the Corporation and all Subsidiaries.
The Committee shall establish rules and procedures as it deems appropriate for
Deferred Delivery Elections.

 

“Director” means any individual who is a member of the Board.

 

“Disability” shall mean the inability of a Participant to perform in all
material respects his duties and responsibilities to the Corporation, or any
Subsidiary of the Corporation, by reason of a physical or mental disability or
infirmity which inability is reasonably expected to be permanent and has
continued (i) for a period of six consecutive months or (ii) such shorter period
as the Committee may reasonably determine in good faith. The Disability
determination shall be in the sole discretion of the Committee.

 

“Elective Shares” means Units credited to a Participant’s Deferral Account based
on the amount deferred by the Participant under Section 4.1 and the Applicable
Fair Market Value, which are not subject to forfeiture as provided in Section
6.2 or Section 6.3.

 

“Eligible Employee” means each participant in the Executive Bonus Plan, the
Executive Incentive Plan, or any other bonus plan or arrangement of the
Corporation designated by the Committee.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time (or any successor act thereto).

 

“Executive Bonus Plan” means the C. R. Bard, Inc. 1994 Executive Bonus Plan, as
amended.

 

“Executive Incentive Plan” means the C. R. Bard, Inc. Executive Incentive Plan,
as amended.

 

“Fair Market Value” means, on a given date, (i) if there should be a public
market for the Shares on such date, the arithmetic mean of the high and low
prices of the Shares as reported on such date on the Composite Tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if the Shares are not listed or admitted on any
national securities exchange, the arithmetic mean of the per Share closing bid
price and per Share closing asked price on such date as quoted on the National
Association of Securities Dealers Automated Quotation System (or such market in
which such prices are regularly quoted) (the “NASDAQ”), or, if no sale of Shares
shall have been reported on the Composite Tape of any national securities
exchange or quoted on the NASDAQ on such date, then the immediately preceding
date on which sales of the Shares have been so reported or quoted shall be used,
and (ii) if there should not be a public market for the Shares on such date, the
Fair Market Value shall be the value established by the Committee in good faith.

 

“Participant” means an Eligible Employee who has deferred bonus compensation
under Section 4.1(a) or (b).

 

“Premium Shares” means Units credited to a Participant’s Deferral Account as
calculated under Section 4.3(b), which are initially subject to forfeiture as
provided in Section 6.2 or Section 6.3.

 

“Program Effective Date” means December 10, 2003.

 

“Retirement” means normal or early retirement under the terms of any pension
plan of the Corporation in which the applicable employee participates or other
voluntary termination of employment; provided, that in the case of such a
voluntary termination, the Committee must have given its prior consent to treat
such termination as a Retirement.

 

“Shares” means the shares of common stock of the Corporation.

 

“Subsidiary” means a subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

 

“Units” means phantom share units, each of which has a notional value equal to
one Share.

 

Article 3. Administration

 

3.1 Authority of the Committee. Except as limited by law and subject to the
provisions herein, the Committee shall have full power to construe and interpret
the Program and any agreement or instrument entered into under the Program, and
establish, amend or waive rules and regulations for the Program’s
administration. Further, the Committee shall make all other determinations which
may be necessary or advisable for the administration of the Program. The
Committee may delegate its authority to the extent permitted by law and
consistent with the LTIP.

 

3.3 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Program shall be final, conclusive and binding
on all persons, including the Corporation, its stockholders, the Board, all
Subsidiaries, employees, Participants and their estates and beneficiaries.

 

3



--------------------------------------------------------------------------------

Article 4. Automatic and Elective Deferrals

 

4.1 Deferral of Bonus Compensation

 

(a) 25% of each bonus payable to an Eligible Employee under any Bonus Plan for
each year commencing on or after the Program Effective Date shall be
automatically deferred under the Program unless the Eligible Employee has
satisfied the Share ownership requirements established for him by the Board and
notified the Committee in accordance with Section 4.2.

 

(b) Subject to the terms and provisions of the Program, an Eligible Employee may
elect to defer the payment of all or any portion of the remaining bonus payable
to him under any Bonus Plan for any year commencing on or after the Program
Effective Date.

 

4.2 Deferral Election. An Eligible Employee who elects a voluntary deferral of
bonus compensation pursuant to Section 4.1(b) for a given year shall file with
the Committee a Deferral Election that shall specify the amount of deferral for
that year. An Eligible Employee who has satisfied his Share ownership
requirements and who declines participation in the Program for a given year
shall notify the Committee in his Deferral Election for that year. The Committee
shall establish rules and procedures as it deems appropriate for Deferral
Elections.

 

4.3 Deferral Accounts. The Corporation shall establish a Deferral Account for
each Participant. A Participant’s Deferral Account shall be credited as of the
date the bonus otherwise would have been payable with:

 

(a) a number of Elective Shares (rounded up to the next whole Elective Share)
equal to the amount deferred under Section 4.1 divided by the Applicable Fair
Market Value on that date; plus

 

(b) a number of Premium Shares determined as follows:

 

Step 1:

  Determine the Applicable Fair Market Value as of the date the bonus otherwise
would have been paid.

Step 2:

  Multiply such Applicable Fair Market Value by 70%.

Step 3:

  Divide the total dollar amount deferred under Section 4.1 by the result in
Step 2; round up to the next whole number.

Step 4:

  Subtract the number of Elective Shares determined in Section 4.3(a) from the
result in Step 3.

 

Elective Shares and Premium Shares credited to a Participant’s Deferral Account
shall be distributed to the Participant (or, if applicable, the Participant’s
beneficiary) at the end of the applicable Deferral Period and otherwise in
accordance with Article 6.

 

4.4 Deferral Period. Subject to Article 6, the Deferral Period for Elective
Shares and Premium Shares shall end on the later of (a) the fourth anniversary
of the date Elective Shares and Premium Shares are credited to the Participant’s
Deferral Account, or (b) if the Participant has made a Deferred Delivery
Election and has not terminated employment with the Corporation and all
Subsidiaries on such anniversary, the date he terminates employment with the
Corporation and all Subsidiaries.

 

Notwithstanding anything to the contrary in the Program, upon the occurrence of
a Change in Control, unless otherwise specifically prohibited under applicable
laws, or by the rules and regulations of any governing governmental agencies or
national securities exchanges, the Deferral Period for all Elective Shares and
Premium Shares credited to a Participant’s Account shall end.

 

Subject to Article 6, during the Deferral Period, Elective Shares and Premium
Shares credited to a Participant’s Deferral Account may not be sold, assigned,
transferred, pledged or otherwise encumbered, other than by will or the laws of
descent and distribution.

 

4



--------------------------------------------------------------------------------

Article 5. Dividends

 

Each Participant whose Deferral Account is credited with Elective Shares and
Premium Shares shall have the right to receive cash in an amount equal to all
cash dividends that would be payable on such Shares if such Shares were actually
held by such Participant. The Company shall pay such cash to each such
Participant as soon as administratively practicable following the related
dividend payment date.

 

Article 6. Timing and Form of Payout

 

6.1 In General. Except as otherwise provided in this Article 6, a Participant
shall be entitled to receive Shares equal to the number of Elective Shares and
Premium Shares credited to his Deferral Account at the end of the applicable
Deferral Period as described in Section 4.4, above. Delivery of such Shares
shall be made after the end of the applicable Deferral Period as soon as
administratively feasible following the Participant’s request. Notwithstanding
anything herein to the contrary, the Committee may defer delivery of any Shares
in respect of Elective Shares and Premium Shares credited to a Participant’s
Deferral Account if the delivery of such Shares would constitute compensation to
the Participant that is not deductible by the Corporation or a Subsidiary due to
the application of Code Section 162(m); provided, that any such Shares deferred
under this sentence shall in any event be delivered to the Participant on or
before the January 15 of the first full year in which the Participant is no
longer a “covered employee” of the Corporation (within the meaning of Code
Section 162(m)) following the end of the Deferral Period.

 

6.2 Termination of Employment Due to Death, Retirement or Disability. If the
Participant terminates employment with the Corporation and all Subsidiaries
before the end of the Deferral Period by reason of death, Retirement or
Disability, the Participant (or in the case of the Participant’s death, the
Participant’s beneficiary) shall be entitled to receive a distribution of Shares
equal to the following:

 

(a) all Elective Shares credited to his Deferral Account; plus

 

(b) any Premium Shares credited to his Deferral Account for four years or more;
plus

 

(c) a prorated number (rounded up to the next whole Share) of any Premium Shares
credited to his Deferral Account not included in clause (b) of this section
determined as follows: (i) the product of the number of such Premium Shares
which have been credited to the Participant’s Deferral Account for 12 months or
more but less than two years multiplied by 1/4; plus (ii) the product of the
number of such Premium Shares which have been credited to the Participant’s
Deferral Account for two years or more but less than three years multiplied by
1/2; plus (iii) the product of the number of such Premium Shares which have been
credited to the Participant’s Deferral Account for three years or more but less
than four years multiplied by 3/4.

 

6.3 Termination of Employment for Any Other Reason. If the Participant
terminates employment with the Corporation and all Subsidiaries before the end
of the Deferral Period for any reason other than those described in Section 6.2,
the Participant shall be entitled to receive a distribution of Shares equal to
the following:

 

(a) all Elective Shares credited to his Deferral Account; plus

 

(b) any Premium Shares credited to his Deferral Account for four years or more.

 

6.4 Forfeiture of Unvested Shares. Any Premium Shares credited to a
Participant’s Deferral Account which are not distributed to the Participant in
accordance with this article shall be forfeited.

 

Article 7. Beneficiary Designation

 

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any payment under the
Program is to be paid in case of the death of the Participant. Each such
designation shall revoke all prior designations by the same Participant, shall
be in a form

 

5



--------------------------------------------------------------------------------

prescribed by the Committee and shall be delivered to the Committee during the
Participant’s lifetime. If the Participant’s designated beneficiary predeceases
the Participant or no beneficiary has been designated, the Participant’s
beneficiary shall be deemed to be the Participant’s spouse or if none, the
Participant’s estate.

 

Article 8. Amendment, Modification and Termination

 

The Committee may, at any time and from time to time, alter, amend, modify or
terminate the Program in whole or in part; provided that no termination,
amendment or modification of the Program shall adversely affect in any material
way any deferral previously made under the Program.

 

Article 9. Withholding

 

9.1 Tax Withholding. The Corporation shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Corporation, an
amount (either in cash or Shares) sufficient to satisfy federal, state, and
local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of this Program.

 

9.2 Share Withholding. With respect to withholding required upon the delivery of
Shares in satisfaction of Elective Shares and Premium Shares previously credited
to a Participant’s Deferral Account, or upon any other taxable event arising
hereunder, the Corporation may satisfy the minimum withholding requirement for
supplemental wages, in whole or in part, by withholding Shares having a Fair
Market Value (determined on the date the Participant recognizes taxable income)
equal to the withholding tax required to be collected on the transaction. The
Participant may elect, subject to the approval of the Committee, to deliver the
necessary funds to satisfy the withholding obligation to the Corporation, in
which case there will be no reduction in the Shares otherwise distributable to
the Participant.

 

Article 10. Indemnification

 

Each person who is or has been a member of the Committee, or of the Board, shall
be indemnified and held harmless by the Corporation against and from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such person in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action taken or failure to act under the Program and
against and from any and all amounts paid by such person in a settlement
approved by the Corporation, or paid by such person in satisfaction of any
judgment in any such action, suit, or proceeding against such person, provided
such person shall give the Corporation an opportunity, at its own expense, to
handle and defend the same before such person undertakes to handle and defend
it. The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Corporation’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Corporation may have to indemnify them or hold
them harmless.

 

Article 11. Successors

 

All obligations of the Corporation under the Program or any Deferral Election or
Deferred Delivery Election shall be binding on any successor to the Corporation,
whether the existence of such successor is the result of a direct or indirect
purchase of all or substantially all of the business and/or assets of the
Corporation, or a merger, consolidation, or otherwise.

 

Article 12. Miscellaneous

 

12.1 Employment. Nothing in the Program shall interfere with or limit in any way
the right of the Corporation or any Subsidiary to terminate any Participant’s
employment at any time, or confer upon any Participant any right to continue in
the employ of the Corporation or any Subsidiary or to receive a bonus under a
Bonus Plan.

 

6



--------------------------------------------------------------------------------

12.2 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

12.3 Severability. In the event any provision of the Program shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Program, and the Program shall be construed and
enforced as if the illegal or invalid provision had not been included.

 

12.4 Requirements of Law. The issuance of Shares under the Program shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

12.5 Securities Law Compliance. With respect to any individual who is, on the
relevant date, an officer, director or ten percent beneficial owner of any class
of the Corporation’s equity securities that is registered pursuant to Section 12
of the Exchange Act, all as defined under Section 16 of the Exchange Act,
transactions under the Program are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act, or any successor rule. To the
extent any provision of the Program or action by the Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Committee.

 

12.6 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired under this Program as it deems necessary or
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such Shares.

 

12.7 Awards to Foreign Nationals and Employees Outside the United States. To the
extent the Committee deems it necessary, appropriate or desirable to comply with
foreign law or practice and to further the purposes of this Program, the
Committee may, without amending the Program, establish rules applicable to
Eligible Employees who are foreign nationals, are employed outside the United
States, or both, including rules that differ from those set forth in this
Program.

 

12.8 Unfunded Status of the Program. The Program is intended to constitute an
“unfunded” Program for deferred compensation. With respect to any Elective
Shares or Premium Shares credited to a Participant’s Deferral Account and not
yet paid or delivered to the Participant, nothing contained herein shall give
any rights that are greater than those of a general creditor of the Corporation.
The Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Program to deliver Shares hereunder consistent
with the foregoing.

 

7